Citation Nr: 1137646	
Decision Date: 10/06/11    Archive Date: 10/11/11

DOCKET NO.  10-05 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


WITNESSES AT HEARING ON APPEAL

Appellant & J.B.


ATTORNEY FOR THE BOARD

Jennifer Margulies, Counsel


INTRODUCTION

The Veteran had active service from June 1965 to June 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  The case has since been transferred to the jurisdiction of the Detroit, Michigan, Regional Office.

The Veteran was afforded a video conference hearing before the undersigned in June 2011 and a copy of the hearing transcript has been incorporated into the Veteran's claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Competent clinical evidence of record establishes that the Veteran has psychiatric diagnoses in addition to PTSD.  See January 2011 VA examination report.  Claims for service connection for a psychiatric disability, i.e. PTSD, encompass claims for service connection for all diagnosed psychiatric disabilities.  Clemons v. Shinseki, 23 Vet.App. 1, 5 (2009).  Accordingly, the Board has recharacterized the issue on appeal as stated on the title page of this decision.  See Clemons v. Shinseki, 23 Vet.App. 1 (2009).  However, the RO has not adjudicated that portion of the appeal that encompasses entitlement to service connection for a psychiatric disability other than PTSD.  As such, appellate consideration of the issue on appeal is deferred pending completion of the action requested below.

Subsequent to issuance of the statement of the case in January 2010, additional evidence pertinent to the issue on appeal was added to the record.  (See January 2011 VA examination report and private treatment records received in August 2011.)  The RO has not had an opportunity to review this evidence and the Veteran has not submitted a waiver of the RO's initial jurisdiction.  Therefore, the case must be returned to the RO for re-adjudication purposes.  


Accordingly, the case is REMANDED for the following action:

The RO must adjudicate the issue on appeal, to include entitlement to service connection for psychiatric disability other than PTSD, with consideration of all evidence of record, to include that received into the record since issuance of the statement of the case in January 2010.  (See January 2011 VA examination report and private treatment records received in August 2011.)  If the benefit sought is not granted to the Veteran's satisfaction, the RO must provide the Veteran with a supplemental statement of the case and an opportunity to respond. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


